DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 7 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a slip ring system for high speed applications, comprising: a first gear assembly connected to first and second single stage slip rings, each of the first and second single stage slip rings further comprising: a ring holder for mounting a ring assembly; a brush holder for mounting a brush assembly; wherein the ring holder is rotatable relative to the brush holders; wherein the first and second single stage slip rings is connected in series sequence so that the brush holder in a first stage is mechanically connected to the ring holder of a second stage with the first gear assembly, and an output cable assembly of the first stage is connected with an input cable assembly of the second stage as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
(US 4687899), (US 20120020615), (US 8121448), (US 20120043580), (US 9263838), (US 10133006), (US 10236741), (US 20210057861), (US 11056849) and (US 20210215883), each discloses a slip ring system having the features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831